NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 19-3577


                            UNITED STATES OF AMERICA

                                             v.

                                  ARTHUR GREAVES,
                                             Appellant


                            On Appeal from the District Court
                                     of the Virgin Islands
                          (District Court No. 3-19-cr-00001-001)
                           District Judge: Hon. Curtis V. Gomez


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 on December 10, 2020

       Before: SMITH, Chief Judge, CHAGARES, and MATEY, Circuit Judges.

                           (Opinion filed: December 17, 2020)




                                        OPINION




       
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
MATEY, Circuit Judge.

          Arthur Greaves led police to a loaded gun. That led to his conviction for possession

of the firearm. Greaves argues that the weapon, and his statements to the officers, should

have been suppressed. The District Court disagreed, concluding the Virgin Islands Police

Department (“VIPD”) did not violate his Fifth Amendment rights as expressed in Miranda

v. Arizona, 384 U.S. 436 (1966). Because we hold that Miranda does not apply, we will

affirm.

                                         I. BACKGROUND

          Around midday on a Thursday, the VIPD received a call about an armed robbery

near a school. When officers arrived, witnesses reported seeing the suspect flee into an

abandoned building. After a short search, the officers found Arthur Greaves hiding inside

the adjacent family center. Detective Richard Velazquez arrived to find Greaves in

handcuffs and promptly informed him of the rights outlined in Miranda. But working from

memory, Velazquez strayed from the VIPD’s official Miranda script. After Greaves

acknowledged he understood the rights explained, Velazquez asked him about the missing

gun. Velazquez warned that if someone found the firearm, Greaves could be responsible.

That prompted Greaves to lead the officers to the weapon.

          As a result, Greaves was charged with possessing a firearm with an obliterated serial

number in violation of 18 U.S.C. §§ 922(k) and § 924(c)(1)(B)(i).1 He pleaded not guilty

and moved to suppress his statements that led the officers to the gun and the gun itself,



          1
              Another charge for possession of a firearm in a school zone was dismissed.
                                                 2
arguing violations of Miranda. The District Court denied the motion, and Greaves then

pleaded guilty. This timely appeal followed.2

                                    II. DISCUSSION

      We review the denial of a motion to suppress for “clear error as to the underlying

factual findings,” but exercise plenary review over the “application of the law to those

facts.” United States v. Burnett, 773 F.3d 122, 130 (3d Cir. 2014). We may affirm “on any

ground supported by the record.” United States v. Agnew, 407 F.3d 193, 196 (3d Cir. 2005).

And here, the record shows an already dangerous situation with the potential for “further

danger to the public.” New York v. Quarles, 467 U.S. 649, 657 (1984). For that reason, we

conclude that the officers did not need to inform Greaves of his Miranda rights before

asking about the location of the gun, and we will affirm the denial of his suppression

motion.3

      The principle of Miranda is familiar, stating that before law enforcement officers

may question an individual in custody, they must provide a reminder of the rights secured

by the Fifth Amendment. Miranda, 384 U.S. at 479. But that requirement is not without

exception. Sometimes “the need for answers to questions in a situation posing a threat to

the public safety outweighs the need for the prophylactic rule protecting the Fifth

Amendment’s privilege against self-incrimination,” and “spontaneity rather than




      2
        The District Court had jurisdiction under 18 U.S.C. § 3231 and 48 U.S.C. § 1612,
and we have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291.
      3
        For that reason, we do not decide whether the Miranda warning given was
adequate and whether Greaves knowingly, intelligently, and voluntarily waived his rights.
                                            3
adherence to a police manual is necessarily the order of the day.” Quarles, 467 U.S. at 656–

57.

       Quarles explained that “pressing public safety concerns,” Oregon v. Elstad, 470

U.S. 298, 317 (1985), allow “questions necessary to secure [the officers’] own safety or

the safety of the public,” Quarles, 467 U.S. at 659. This was one of those times and

Velazquez’s questions about the location of the gun were aimed directly at finding the

weapon before a member of the public. When the officers found Greaves, they knew a gun

was missing in a school zone, during the school week, with witnesses milling around near

a family center. All of that created “an objectively reasonable need to protect the police or

the public from any immediate danger associated with the weapon.” Id. at 659 n.8.

       For that reason, the officers did not need to read Greaves his Miranda rights before

asking about the missing gun. The District Court therefore correctly denied Greaves’

motion to suppress and we will affirm.




                                             4